The Attorney General of Texas
                                                          MSY 14. 1982
MARK WHITE
Attorney General

                                Mr. Elof Soderberg                          Opinion No.MW-468
SUpfWbS
      &Urt hik,inQ              General Manager
P. 0. BOX 1254S
                                Lower Colorado
                                          __- River Authority               Re: Exclusion of public from
Austin. TX. 78711. 2548
                                I’.   0.   BOX 2ZlJ                         lands designated    for use as an
512l4752501
Telex QlCUS74.1367              Austin, Texas         78767                 archery       range    by    LCP.A
T&copier    51214750266                                                     employees

                                Dear Mr. Soderberg:
1807 Main St.. Suite 1400
Dallas. TX. 75201.4709
2141742.8944                         You have asked whether the Lower Colorado River Authority
                                (hereinafter LCRA) Board of Directors may lawfully designate a certain
                                area as an archery range for the use of the LCRA Employees Club
4824 Alberta Ave., Suite l-30   members and, their families. The area In question is located on land
El Paso. TX. 799052793
91515334464
                                which was closed to the general public by the authority in 1976.

                                     Your question concerns the applicability of two sta'tutes: (1)
1220 Dallas Ave.. Suite 202     section 18 of the LCRA Act, and (2) section 62.081 of the Parks and
Houslon, TX. 770026988
                                Wildlife Code.
713165oGsSS

                                     Section 18 of the LCRA Act, Acts 1975. Sixty-fourth Legislature.
Bo8 Broadway. Suite 312         page 179, chapter 74. section 1, effective April 28. 1975, reads. in
Lubbock. TX. 79401-3479         pertinent part, as follows:
8061747-5238

                                                  The district shall not prevent public use of
4309 N. Tenth. Suite 6                         its lands for recreation purposes in fishing
McAllen. TX. 7S501~1SS5                        except at such points where, in the opinion of the
512,SS2-4547                                   directors, such use would interfere with the
                                               proper conduct of the business of the district or
200 Main Plaza. Suite 400
                                               would interfere with the lawful use of the
San Antonio. TX. 782052797                     property....
51212254191
                                     As noted, the land in question was closed to the public in 1976,
                                presumably because the authority determined that public use "would
An Equal Opporlunityl
Affirmative Action Employer
                                interfere with the proper conduct of the business of the district." A
                                question could arise as to whether the proposed use of the land would
                                be consistent with the authority's determination that the area is not
                                proper for public use. In other words, it might be argued that the
                                authority could not prevent public use of the land and at the same
                                time allow its employees to use the land. In our opinion. however,
                                the question of whether allowing use of the land by its employees
                                would undermine the authority's position that the lands may properly




                                                              P. 1635
Mr. Elof Soderberg - Page 2   (MU-468)




be closed to the public is a question of fact to be initially
determined by the board of directors of the authority. The board of
directors should direct that the board minutes reflect the board's
reasoning and rationale in making its determination.

     Section 62.081 of the Parks and Wildlife Code reads as follows:

             Except as provided in Section 62.082 of this
          code, no person may hunt with, possess, or shoot a
          firearm, bow, crossbow, slingshot, or any other
          weapon.on or across the land of the Lower Colorado
          River Authority.

     Section 62.082 provides that:

             (a)   The Board of Directors of the Lower
          Colorado River Authority may lease river authority
          land to be used on a nonprofit basis for a target
          rifle or archery range only and not for hunting.

             (b)   A member of the boy scouts or the girl
          scouts or other nonprofit public service group-or
          organization may possess and shoot a firearm, bow,
          and crossbow for target or instructional purposes
          under the supervision of a qualified instructor
          registered with and approved by the Lower Colorado
          River Authority on ranges designated by the Lower
          Colorado -River Authority. This subsection does
          not permit hunting by any person.

     Section 62.081 expressly prohibits individuals from possessing a
"bow, crossbow... or any other weapon" on land owned by the LCRA
except as permitted by section 62.082. Under that section, the Board
of Directors of the LCRA may lease river authority land to be used on
a nonprofit basis for an archery range.       It may also authorize
"nonprofit public service" groups or organizations to possess and
shoot bows or crossbows for target or instructional purposes under
certain conditions.

     Sections 62.081 and      62.082 are    clear and    unambiguous.
Accordingly, the answer to your question is that the proposed use of
the LCRA land in question would be permissible only under either of
the conditions specified in section 62.082. You have not presented
any facts to indicate that    the LCRA Employees Club is 'a "public
service group or organization."      If the club is not such an
organization, the remaining alternative would be to lease the land to
the Club under the authority of section 62.082(a).




                              p. lb36
fir.   Elof   Soderberg - Page 3    (MW-468)




                                   SUMMARY

                  The Lower Colorado River Authority Board of
               Directors may lawfully authorize the use of LCRA
               lands closed to the general public as an employees
               archery range if it finds that such use is not
               inconsistent with its position in closing such
               lands to the public, and if the requirements of
               sections 62.081 and 62.082 of the Parks and
               Wildlife Code are met.




                                               MARK      WRITE        -
                                               Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Eva Loutzenhiser
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

 Susan I,.Garrison. Chairman
 Jon Bible
 Rick Gilpin
 Patricia Hinojosa
 Shawn Jamail
 Jim Hoellinger
 Bruce Youngblood




                                     p. 1637